Citation Nr: 0934432	
Decision Date: 09/15/09    Archive Date: 09/23/09

DOCKET NO.  06-20 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a compensable rating for residuals of a 
fracture to the third metacarpal of the right hand prior to 
February 9, 2006.

2.  Entitlement to a rating in excess of 10 percent for 
residuals of a fracture to the third metacarpal of the right 
hand after February 9, 2006.

3.  Entitlement to a compensable rating for residuals of a 
fracture to the fifth metacarpal of the right hand.

4.  Entitlement to service connection for dental trauma.  


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1963 to March 
1967.

This matter is on appeal from the Atlanta, Georgia, 
Department of Veterans Affairs (VA) Regional Office (RO).  
The Veteran testified before the undersigned Veterans Law 
Judge in May 2009.  A transcript of the hearing is of record.

As a procedural matter, the Board notes that he submitted 
additional service treatment records, photographs of himself 
while on active duty, active duty dental health records, and 
a statement from a fellow soldier who served with the 
Veteran.  This evidence was received after the last RO review 
and did not include a waiver.  

The Board has, accordingly, reviewed the additional evidence.  
In this instance, the service treatment records detail the 
fractures in the Veteran's right hand, but this information 
is no longer pertinent as he has already been service 
connected for this disability.  Next, the photographs and 
dental health records have been previously viewed and 
considered by the RO.  Finally, the statement from a fellow 
soldier merely corroborates the Veteran's own assertions 
about his dental trauma, and does not provide information 
that has not been considered by the RO.  

Accordingly, the Board concludes that there is no prejudice 
in proceeding with consideration of this case without 
affording the RO an opportunity to review the evidence in 
question.  

Additionally, the evidence indicates that the Veteran 
submitted a dental claim in 1975.  While a dental rating 
sheet from November 1975 is in the file, it is unclear 
whether the Veteran actually received an adjudication letter 
related to this claim or any information on how such a claim 
may be appealed.  Resolving the issue most favorable to the 
Veteran, the Board finds that the adjudicative proceedings in 
1975 do not constitute a last final denial of the dental 
trauma claim, and that new and material evidence is not 
required for the Board to consider the claim on the merits.  


FINDINGS OF FACT

1.  Prior to February 9, 2006, residuals of a fracture to the 
third metacarpal of the right hand were characterized by 
complaints of generalized pain and weakness.  Weakness of 
grip but normal range of motion was observed.  Limitation of 
motion causing a gap of one inch between the fingertip and 
the proximal transverse crease was not shown. 

2.  Since February 9, 2006, the Veteran has received the 
highest schedular rating available for residuals of a 
fracture to the third metacarpal.  

3.  A noncompensable rating for residuals of a fracture to 
the fifth metacarpal is the highest schedular rating 
available.  

4.  Teeth numbers 8 and 9 were damaged by trauma and were 
repaired while on active duty service.  Loss of maxilla, 
mandible, ramus, coronoid process or hard palate is not 
shown.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for residuals of a 
fracture to the third metacarpal of the right hand prior to 
February 9, 2006, have not been met. 38 U.S.C.A. §§ 1155, 
5103(a), 5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159 (as amended), 4.1, 4.2, 4.3, 4.6, 4.7, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5003, 5010, 5229 
(2008). 

2.  The criteria for a rating in excess of 10 percent for 
residuals of a fracture to the third metacarpal of the right 
hand after February 9, 2006, have not been met.  38 U.S.C.A. 
§§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159 (as amended), 4.1, 4.2, 4.3, 4.6, 4.7, 
4.40, 4.45, 4.59, 4.71a, DCs 5003, 5010, 5229 (2008).

3.  The criteria for a compensable rating for residuals of a 
fracture to the fifth metacarpal of the right hand have not 
been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159 (as amended), 
4.1, 4.2, 4.3, 4.6, 4.7, 4.40, 4.45, 4.59, 4.71a, DCs 5003, 
5010, 5230 (2008)

4.  For purposes of eligibility for outpatient dental 
treatment, dental trauma to teeth numbers 8 and 9 occurred 
during active duty service.  38 U.S.C.A. §§ 1110, 1131, 
5103(a), 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.381, 17.161 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim. 



Entitlement to an Increased Rating for a Right Hand 
Disability

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  See 38 C.F.R. § 4.1 (2008).  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2008).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2008).  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the Veteran.  38 C.F.R. § 4.3 (2008). 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  

The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective enervation, 
or other pathology, or it may be due to pain, supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 
4.40, 4.45 (2008).

The Court of Appeals for Veterans Claims (CAVC) has held that 
the RO must analyze the evidence of pain, weakened movement, 
excess fatigability, or incoordination and determine the 
level of associated functional loss under 38 C.F.R. § 4.40, 
which requires the VA to regard as "seriously disabled" any 
part of the musculoskeletal system that becomes painful on 
use.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) 
do not forbid consideration of a higher rating based on 
greater limitation of motion due to pain on use, including 
during flare-ups.  The Board notes that the guidance provided 
by the CAVC in DeLuca must be followed in adjudicating claims 
where a rating under the diagnostic codes governing 
limitation of motion should be considered.

When assigning disability ratings for hand disabilities, 
under 38 C.F.R. § 4.71a, ratings may be assigned for 
limitation of motion of individual fingers.  If limitation of 
motion is shown in multiple fingers, the fingers are 
individually rated and then combined.  However, when 
ankylosis of multiple fingers is shown, the disability may be 
rated collectively.  Moreover, different ratings are assigned 
based on whether the service-connected hand is the dominant 
or non-dominant hand.  

Furthermore, the intent of the rating schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  Thus, actually 
painful, unstable, or malaligned joints, due to healed 
injury, are as entitled to at least the minimum compensable 
rating for the joint.  The joints should be tested for pain 
on both active and passive motion, in weight-bearing and 
nonweight-bearing and, if possible, with the range of the 
opposite undamaged joint.  See 38 C.F.R. § 4.59.

In cases where the Veteran's claim arises from a disagreement 
with the initial evaluation following the grant of service 
connection, the Board shall consider the entire period of 
claim to see if the evidence warrants the assignment of 
different ratings for different periods of time during these 
claims a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999). 

Finally, the RO has increased the disability ratings during 
the course of this appeal.  The Court of Appeals for 
Veterans' Claims has held that a rating decision issued 
subsequent to a notice of disagreement (NOD) which grants 
less than the maximum available rating does not abrogate the 
pending appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993); 
see also Corchado v. Derwinski, 1 Vet. App. 160 (1991).  
Consequently, as he has not withdrawn the appeal, it remains 
in appellate status.

Currently, the Veteran is rated at 10 percent since February 
9, 2006, for residuals of a fracture to the third metacarpal, 
and 0 percent for residuals of a fracture to the fifth 
metacarpal to the right hand (his dominant hand).  The 
evidence does not indicate that ankylosis was observed at any 
time.  Therefore, the fingers will be rated on an individual 
basis only.  Additionally, the evidence also does not 
indicate arthritis, as X-rays of the Veteran's right hand in 
February 2006 and October 2008 revealed no significant bone 
or tissue abnormality.  

Compensable Rating for the Third Metacarpal Prior to February 
9, 2006

Prior to February 9, 2006, the Veteran was rated at 0 percent 
for residuals of a right hand fracture.  The Board 
specifically addresses the fracture to the third metacarpal 
or long finger.  In order to warrant a compensable rating for 
a disability to the long finger of the dominant hand, the 
evidence must show limitation of motion of the long finger 
with a gap of one inch (2.5 cm.) or more between the 
fingertip and the proximal transverse crease of the palm, 
with the finger flexed to the extent possible, or; with 
extension limited by more than 30 degrees (10 percent under 
DC 5229).

A compensable rating prior to February 9, 2006, is not 
warranted.  Specifically, the evidence does not indicate 
limitation of motion resulting in a gap of greater than one 
inch between the fingertip and the proximal transverse crease 
of the palm or extension limited to more than 30 degrees.  
First, while the VA outpatient treatment records reflect 
complaints of pain in the right hand in December 2004, the 
pain was not noted to be specific to the long finger and was 
instead classified as constant pain from the back of the neck 
to the thumb on the right side.  

Next, when the Veteran was seen at a VA outpatient clinic in 
January 2005, his pain was more specifically described as 
"electric-like," throbbing pain in his neck that radiated 
to the thumb and index finger.  This pain, however, was 
suspected to be related to cervical spine radiculopathy, 
rather than pathology in the right hand.  

In March 2005, the Veteran complained of a several-year 
history of decreasing right hand strength.  However, an 
electrodiagnostic report that month related his increasing 
weakness to carpal tunnel syndrome, for which he underwent 
surgery one month later.  Additionally, while his grip 
strength was weakened, his active range of motion was normal.  

In addition, the Board has considered the application of 38 
C.F.R. § 4.40 (functional loss due to pain), and 38 C.F.R. § 
4.45 (pain on movement, swelling, deformity, atrophy on 
disuse, instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing, 
incoordination, and excess fatigability).  See DeLuca, 8 Vet. 
App. at 202. However, a higher rating is not warranted for 
limitation of motion of the long finger on the basis of these 
regulations.

Specifically, the evidence does not show that there is 
additional limitation of functioning due to pain which would 
warrant a higher rating.  Here, as noted above, the pain the 
Veteran was experiencing was attributed issues unrelated to 
his previous fracture.  For these reasons, the evidence does 
not support a higher rating under DeLuca.

Therefore, while the evidence does indicate that he was 
experiencing pain in his right hand with decreased strength, 
the evidence does not indicate that his range of motion was 
limited.  In any event, the evidence also indicates that 
these symptoms were attributable to carpal tunnel syndrome 
and cervical spine radiculopathy, rather than to the previous 
fracture in his long finger.  Therefore a compensable rating 
prior to February 9, 2006, is not warranted.  

Rating in Excess of 10 Percent for the Third Metacarpal Since 
February 9, 2006, and a Compensable Rating for the Fifth 
Metacarpal

In a November 2008 rating decision, the RO increased the 
Veteran's rating for a fracture to the third metacarpal to 10 
percent, effective February 9, 2006, pursuant to DC 5229.  
Throughout the entire period on appeal, he has also been 
rated at 0 percent for a fracture to the fifth metacarpal, 
pursuant to DC 5230.

The Board notes that a rating of 10 percent under DC 5229 and 
a 0 percent rating under DC 5230 are the maximum schedular 
ratings available for limitation of motion under these 
diagnostic codes.  As there are no other relevant diagnostic 
codes to consider, with respect to limitation of motion, a 
compensable rating for a fracture to the fifth metacarpal and 
a rating in excess of 10 percent since February 9, 2006, for 
a fracture to the third metacarpal is not warranted.  

With respect to the increased rating claims, the Board has 
also considered his statements that his disabilities are 
worse.  In rendering a decision on appeal, the Board must 
analyze the credibility and probative value of the evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide the reasons for its rejection of 
any material evidence favorable to the claimant.  See 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. 
Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
him through his senses.  Layno, 6 Vet. App. at 470.  He is 
not, however, competent to identify a specific level of 
disabilities to his right hand-according to the appropriate 
diagnostic codes.  See Robinson v. Shinseki, 557 F.3d 1355 
(2009).

Such competent evidence-concerning the nature and extent of 
the Veteran's right hand disability-has been provided by the 
medical personnel who have examined him during the current 
appeal and who have rendered pertinent opinions in 
conjunction with the evaluations.  The medical findings (as 
provided in the examination reports) directly address the 
criteria under which these disabilities are evaluated.  As 
such, the Board finds these records to be more probative than 
the Veteran's subjective evidence of complaints of increased 
symptomatology.  See Cartright, 2 Vet. App. at 25.  

The Board has further considered the provisions of 38 C.F.R. 
§ 3.321(b)(1) (2008) but finds that the evidence does not 
show that the Veteran's right hand disability has caused 
marked interference with employment beyond that contemplated 
by the schedule for rating disabilities, necessitated 
frequent periods of hospitalization, or otherwise renders 
impractical the application of the regular schedular 
standards.

According to his VA examination in February 2006, the Veteran 
retired in 2001.  He also stated that he lost time from work 
approximately two times per year.  However, the evidence does 
not indicate that his right hand disability has affected his 
employment in a way not contemplated by the diagnostic codes.  
Moreover, the evidence does not indicate that he has been 
hospitalized for this particular disability.  Although he did 
have surgery on his right wrist for carpal tunnel syndrome, 
this is not service-connected.  

Therefore, the Board finds that referral for an 
extraschedular evaluation under the provisions of 38 C.F.R. 
§ 3.321(b)(1) is not warranted.  Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).  
In sum, after a careful review of the evidence of record, the 
Board finds that the benefit of the doubt rule is not 
applicable and the appeals are denied.



Entitlement to Service Connection for Dental Trauma

The Veteran has also claimed entitlement to service 
connection for damage to his two upper front teeth (teeth 
numbers 8 & 9), that he asserted were lost in a bar fight 
while deployed on active duty in May 1964.  In this regard, 
the Court of Appeals for Veterans Claims has specifically 
held that a claim for service connection for a dental 
disorder is also a claim for VA outpatient dental treatment 
under 38 C.F.R. § 3.381 (2008).  Mays v. Brown, 5 Vet. App. 
302 (1993).

Thus, in the current case, adjudication of the Veteran's 
claim for service connection must also include consideration 
of service connection for the purpose of establishing 
eligibility for outpatient dental treatment, which is set 
forth in 38 C.F.R. § 17.161 (2008), amended by 73 F.R. 58876 
(Oct. 8, 2008).  See also Douglas v. Derwinski, 2 Vet. App. 
435, 440 (1992) (en banc) (holding that the Board is required 
to consider a veteran's claim under all applicable provisions 
of law and regulation whether or not the claimant 
specifically raises the applicable provision); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

The Board will first address the claim of entitlement to 
service-connected compensation benefits.  Under the relevant 
laws and regulations, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110 (West 
2002).  If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2008).  However, continuity of symptoms is required where a 
condition in service is noted but is not, in fact, chronic or 
where a diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. § 3.303(b) (2008).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2008).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

With respect to dental claims, the initial question is 
whether the Veteran is entitled to service connection.  
First, the clinical evidence and his own statements establish 
that his upper front teeth were damaged while on active duty.  
He stated that he was involved in a fight while deployed on 
board a ship that had stopped in a liberty port.  

These recollections are substantially corroborated by his 
dental treatment records, which indicate that these teeth 
were examined in May 1964 and exposed dental pulp (from 
inside the tooth) was observed, thus indicating that they 
were broken.  It also appears that permanent repairs to teeth 
numbers 8 and 9 were completed in December 1964.  Moreover, 
at his hearing before the Board in May 2009, the Veteran 
stated that he has had the caps to his front teeth changes 
three times in the past forty years.  Therefore, as the 
evidence indicates that he has a dental disorder to teeth 
numbers 8 and 9 that occurred during active duty, the Board 
concludes that service-connection is warranted for teeth 
numbers 8 and 9. 

However, the establishment of service connection does not 
necessarily give entitlement to monetary "compensation" or 
"dental treatment."  Therefore, the next issue is whether 
the Veteran is entitled to service-connected compensation 
benefits or service-connected outpatient dental treatment.    

The dental conditions for which service-connected 
compensation benefits are warranted are set forth under 38 
C.F.R. § 4.150, DCs 9900-9916 (2008).  However, the evidence 
does not establish a current disability as to any other 
dental conditions found at 38 C.F.R. § 4.150, such as loss of 
maxilla, mandible, ramus, coronoid process or hard palate.  
Thus, entitlement to service-connection for compensation 
purposes must be denied.

Having determined that the evidence does not support an 
allowance of service-connected compensation benefits, the 
Board must now consider whether service connection may be 
established solely for the purpose of outpatient treatment.

Outpatient dental treatment may be authorized only if the 
claimant falls into one of several enumerated classes.  See 
38 C.F.R. § 17.161 (2008) (amended by 73 Fed. Reg. 58876 
(Oct. 8, 2008)); see also 38 U.S.C.A. § 1712(b) (West 2002); 
38 C.F.R. § 17.93 (2008).  Under Class I, those having a 
service-connected compensable dental disability or condition 
may be authorized any dental treatment indicated as 
reasonably necessary to maintain oral health and masticatory 
function.  

There is no time limitation for making an application for 
treatment and no restriction as to the number of repeat 
episodes of treatment.  As the record shows that the Veteran 
does not have a service-connected tooth disability that is of 
a compensable nature, and this provision is inapplicable.

Next, under Class II, those having a service-connected 
noncompensable dental condition or disability shown to have 
been in existence at the time of discharge or release from 
active service, which took place after September 30, 1981, 
may be authorized any treatment indicated as reasonably 
necessary for the one-time correction of the service-
connected noncompensable condition. In this case, the Veteran 
was discharged from active duty prior to 1981, and therefore 
cannot be classified as Class II.

However, the Board has determined that the Veteran is 
eligible under Class II(a).  Under that class, those having a 
service-connected noncompensable dental condition or 
disability adjudicated as resulting from combat wounds or 
service trauma may be authorized any treatment indicated as 
reasonably necessary for the correction of such service-
connected noncompensable condition or disability.  38 C.F.R. 
§ 17.161(c) (2008), see also VAOPGCPREC 5-97 (January 1997).  

As was noted above, the direct cause of the Veteran's lost 
two front teeth was trauma, as the result of an altercation 
that occurred on active duty.  Therefore, the Board concludes 
that service-connection for purposes of receiving necessary 
treatment should be granted, and he is entitled to outpatient 
dental treatment for teeth numbers 8 and 9, which were 
damaged by trauma during active duty service.  



Veterans Claims Assistance Act of 2000

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2) 
(West 2002 & Supp 2009).  In the event that a VA notice error 
occurs regarding the information or evidence necessary to 
substantiate a claim, VA bears the burden to show that the 
error was harmless.  However, the appellant bears the burden 
of showing harm when not notified whether the necessary 
information or evidence is expected to be obtained by VA or 
provided by the appellant.  See Shinseki v. Sanders, 556 U.S. 
___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

	The Veteran's right hand disability claim arises from his 
disagreement with the initial evaluation following the grant 
of service connection.  Courts have held that once service 
connection is granted the claim is substantiated, additional 
notice is not required and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  
Therefore, no further notice is needed under VCAA.
	
	As to VA's duty to assist, the RO associated the Veteran's 
private and VA treatment records, and he was afforded VA 
examinations in February 2006 and October 2008.  The Board 
finds that no additional assistance is required to fulfill 
VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001). 

Regarding the Veteran's dental claim, the Board is granting 
in full the benefit sought on appeal.  Accordingly, assuming, 
without deciding, that any error was committed with respect 
to either the duty to notify or the duty to assist, such 
error was harmless and need not be further considered.


ORDER

A compensable rating for residuals of a fracture of the third 
metacarpal of the right hand prior to February 9, 2006, is 
denied.
 
A rating in excess of 10 percent for residuals of a fracture 
of the third metacarpal of the right hand after February 9, 
2006, is denied.
 
A compensable rating for residuals of a fracture of the fifth 
metacarpal of the right hand is denied.
 
Service connection for dental trauma to teeth numbers 8 and 9 
is granted for purposes of eligibility for outpatient dental 
treatment.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


